t c memo united_states tax_court estate of joseph cidulka deceased james s bozik administrator petitioner v commissioner of internal revenue respondent docket nos filed date joel yonover brantley h wright and richard o kissel ii for petitioner stewart t hittinger and russell pinkerton for respondent memorandum findings_of_fact and opinion scott judge respondent in docket no determined a deficiency in the estate_tax of the estate of joseph cidulka deceased decedent in the amount of dollar_figure and in docket no determined a deficiency in gift_taxes of decedent and additions to tax for the calendar_year as follows additions to tax tax_year ended deficiency sec_6653 sec_6653 sec_6651 date dollar_figure dollar_figure of the dollar_figure interest due on dollar_figure all section references are to the internal_revenue_code as in effect at the time of decedent's death and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated a number of adjustments were made by respondent in the estate_tax notice_of_deficiency all of which have been disposed of by agreement of the parties except those involving the proper valuation of gifts made by decedent in the years and of stock in state outdoor advertising inc soai which respondent determined to be included in the taxable_estate on which the tentative estate_tax is computed decedent filed no gift_tax_return for any of the years or the notice_of_deficiency for gift_taxes is with respect to the year only but incorporates the amount of gifts for prior periods it shows the amount of taxable_gifts as dollar_figure less a dollar_figure annual exclusion or a net of dollar_figure the notice_of_deficiency for gift_tax for shows total amount of taxable_gifts for prior periods as dollar_figure whereas the notice_of_deficiency for estate_tax shows adjusted_taxable_gifts for the calendar_year of dollar_figure for of dollar_figure and for of dollar_figure neither party has explained to the court the reason for the differences the major issue remaining for decision in both the estate_tax case and the gift_tax case is the value of the stock of soai transferred on date the parties have stipulated that this value will also be the value in and except for petitioner's contention that market and minority discounts are applicable to these years the following issues remain for decision in the gift_tax case whether petitioner is liable for gift_taxes with respect to transfers of stock made by decedent or his revocable_trust to his son and grandchildren in date date and date whether the purported redemption on date of stock of soai held by decedent's revocable_trust was in part a gift to decedent's son the value of stock in soai on date whether annual gift_tax exclusions are available with respect to decedent's transfers of stock in soai in and to his daughter-in-law and grandchildren whether petitioner is liable for an addition_to_tax under sec_6651 for decedent's failure_to_file a gift_tax_return for and whether petitioner is liable for an addition_to_tax under sec_6653 and for for negligence or intentional_disregard_of_rules_and_regulations the only remaining issue in the estate_tax case is the amount of prior years' gifts to be included in the amount of the taxable_estate findings_of_fact some of the facts have been stipulated and are found accordingly the petitioner in these consolidated cases docket nos and is the estate of joseph cidulka deceased james s bozik administrator mr bozik whose office was located in valparaiso indiana was appointed administrator after the time of the filing of the petitions in these cases decedent was domiciled in portage indiana at the time of his death a u s estate_tax_return form_706 was timely filed on behalf of decedent's_estate a u s quarterly gift_tax_return form_709 for the calendar_quarter ended date was filed by decedent and was the only gift_tax_return ever filed by decedent decedent was predeceased by his wife helen cidulka decedent's son mr john c cidulka john cidulka or john was predeceased by his wife charlesa cidulka john and charlesa cidulka had two children john joseph cidulka john joseph born on date and lauren jean cidulka lauren born on date john cidulka married marilyn cidulka following the death of charlesa cidulka decedent was born on date and died on date john cidulka died on date from date until date decedent owned the majority of common_stock in soai a closely_held_corporation soai was taxed as a regular or c_corporation during the period to in after a 5-for-1 stock split decedent owned of the outstanding shares of soai the other two shareholders were decedent's wife with shares and mr james c hull an unrelated party with shares from to date decedent transferred by gift shares of stock in soai to john cidulka decedent retained shares prior to shares were acquired by soai and held by soai as treasury_stock during the period to date decedent made annual gifts of common_stock varying from to shares to both john cidulka and charlesa cidulka on the same days that charlesa cidulka received stock as a gift from decedent these same shares were reissued to john cidulka charlesa cidulka never retained the ownership of the shares of stock she received from decedent the stock transfer record indicates that on different occasions during the period through charlesa cidulka received shares from decedent and transferred them to john cidulka on the same day on date decedent transferred hi sec_448 shares in soai to the bank of indiana trustee of the joseph cidulka revocable_trust the revocable_trust the joseph cidulka revocable_trust agreement the revocable_trust agreement was dated date in article of the revocable_trust agreement decedent reserved the right to revoke modify or otherwise alter the terms of the trust in whole or in part on date and again on date shares of stock in soai were transferred from the revocable_trust to each of four members of decedent's family his son john cidulka his daughter-in-law charlesa cidulka his grandson john joseph and his granddaughter lauren lauren and john joseph signed the stock transfer records with respect to the shares transferred to them in each of the years and despite these purported transfers soai's and u s_corporation income_tax returns forms listed only two stockholders decedent with a 51-percent interest and john cidulka with a 49-percent interest in the outstanding corporate stock on the morning of date decedent owned in trust shares representing percent of the outstanding shares of soai on that day decedent resigned as chairman of the board and retired from soai also on that day decedent and soai rescinded a stock_redemption agreement applicable to the stock of soai also on that day decedent transferred by gift shares of soai to family members and sold his remaining shares of stock to soai in exchange for a promissory note in the face_amount of dollar_figure the promissory note decedent's attorneys mr clyde compton and mr ed hussey planned the stock transfers decedent did not obtain an appraisal of soai to determine the fair_market_value of the stock as of the date of the sale of his stock to soai decedent filed no gift_tax_return for or reporting a taxable gift either of the shares he transferred by gift or any gift resulting from the sale of his soai stock for less than adequate_and_full_consideration in if in fact it was sold for less than its full value the determined value for which decedent sold his stock to soai was based upon the book_value of soai as of date the book_value of the corporation at the date of this exchange approximated dollar_figure or dollar_figure per share for each of the shares outstanding after the redemption of decedent's stock the stock transfer record indicates that there were three shareholders john cidulka with shares john joseph with shares and lauren with shares the remaining shares were held as treasury_stock neither john joseph nor lauren signed the soai stock transfer records acknowledging receipt of the shares each of soai stock given to them on date on date soai entered into an asset purchase agreement with whiteco metrocom whiteco selling all of its assets to whiteco for a purchase_price of dollar_figure million whiteco did not have a monopoly of the outdoor advertising business in the area where it operated after the asset sale the assets sold to whiteco included the outdoor signs ground leases advertising contracts permits parcels of real_estate vehicles equipment inventory furnishings parts materials and other contracts on date whiteco also purchased the real_property where the business office of soai was located in gary indiana for dollar_figure in a separate agreement with the cidulka family_partnership which owned the building the gross_rent multiplier for this sale based on the gross rentals for the calendar_year i sec_3_11 if gross rentals are reduced by estimated accounts receivables of dollar_figure the multiplier i sec_2 whiteco converted many of the soai poster billboards to permanent paint billboards whiteco replaced many of the billboards at these locations from to years after date the replacement cost of all billboards of soai involved in the sale by soai to whiteco would have been approximately dollar_figure to dollar_figure million without including lease-up costs the book_value of the assets sold in date as reflected on the schedule m of the soai form_1120 for the year ended date totaled dollar_figure summarized as follows inventories dollar_figure fixed assets big_number land big_number total big_number the gross_rent multiplier or gross_income multiplier is the amount by which gross rentals from the immediately preceding year must be multiplied to arrive at the sale price for the business_assets purchased the final liquidating_distribution of soai was made on date solely to john cidulka in the amount of dollar_figure soai retained cash in the amount of dollar_figure to pay income taxes for the taxable_year ended date and any other remaining liabilities no distributions were ever made to john joseph or lauren neither john joseph nor lauren ever received any benefits or distributions from his or her purported stock interests in soai on date john cidulka entered into an assignment agreement with soai to assume the entire obligation on the promissory note given to decedent for his stock immediately after john cidulka assumed the obligation on the promissory note decedent forgave dollar_figure on the principal of the promissory note although each grandchild of decedent john joseph and lauren owned of the shares outstanding when soai was dissolved they assumed no portion of the promissory note the fair_market_value of the promissory note based on the self-canceling clause in the note was dollar_figure on date soai was incorporated in the state of indiana which was the major area in which it operated its outdoor advertising business soai had signs located in northwest indiana in lake porter and laporte counties and in a few locations in cook county illinois the principal cities in lake county are gary hammond east chicago and whiting soai's business office was located in gary indiana mr kenneth krupinski of swartz retson kettas franko was soai's primary certified_public_accountant during the years until the sale of the assets on date the financial statements of soai were unaudited soai's accountants prepared annual compilations based on the information presented to them by officers and employees of soai in the years through soai's compound annual growth in sales volume was dollar_figure percent per year which is considered average to above average in the outdoor advertising industry the assets of soai primarily consisted of outdoor advertising structures more commonly known as billboards located on leased sites along highways the soai assets other than billboards were recorded at cost and were generally depreciated on a straight-line basis over their estimated useful lives soai had no long-term debt on date other than a life_insurance_policy loan and was in stable financial condition soai's gross_income consisting of its gross rental revenues totaled dollar_figure in this income increased to dollar_figure in and to dollar_figure in soai had more billboards than any other company in its market area of northwest indiana despite the fact that it faced substantial outdoor advertising competition from whiteco 3m national bik odeguard and various individuals in and neither soai nor whiteco had a monopoly in the local market area soai had a diversified customer base and was not dependent on any one lease for more than a small portion of its business petitioner did not identify any specific sign location that soai lost during the years at issue although an attrition rate of to percent per year was standard in the outdoor advertising industry soai's value is attributable to its lease contracts associated with its outdoor advertising structures and its income was derived primarily from advertising contracts for_the_use_of outdoor signs the billboards on which the outdoor advertising industry sells advertising space are typically constructed from wood or steel and are generally located on leased property the billboard space is rented to the advertiser for a specific time period each billboard is covered either with a posted paper or hand-painted advertising messages supplied by the advertiser or an advertising agency the outdoor advertising association of america which is a national trade_association representing the outdoor advertising industry suggests standards for billboards types of billboards include permanent paints paints rotary bulletins posters and deluxe posters paint structures vary in size and shape and generally have a fixed-term contract for the advertising space the advertisement is permanently painted on the sign face paint structures may be standard or nonstandard in size national advertisers typically avoid nonstandard signs paint structures have less turnover than other structures since their message generally involves advertising of a certain location this results in less vacancy and higher gross_sales volumes paint structures require less maintenance because of the lower turnover rate poster and rotary bulletin units are utilized by advertisers for shorter periods of time and have higher maintenance cost than paints soai was primarily a paint operation on the valuation_date date posters are standardized advertising copy printed on posting paper and pasted on the face of the sign structure a poster copy size is standard throughout the industry pincite feet inches high by feet inches long industry-wide posters have the highest vacancy of any billboards throughout the united_states deluxe posters also known as junior posters or 8-sheet poster panels are small standardized advertising copy printed on posting paper and pasted on the face of the sign structure a deluxe poster measures approximately feet in height by feet in length rotary bulletins have consistent face sizes on varying types of structures the advertising copy is rotated between various locations during the course of the total contract rotary bulletins are generally feet high by feet wide which is the same size as standard paint signs directional billboards are very specific in nature providing specific information content to a motorist as to how to get to a particular location or advertiser and are prominently placed or displayed on nonstandard signs all directional advertising is local_advertising for an establishment at a particular location directional outdoor advertising differs from traditional or standard outdoor advertising due to the nature of the advertisements and often the actual size of the signs directional advertising contracts are typically to years in length with no price increase built into the contracts any outdoor advertising structure including permanent paint rotary bulletins posters or deluxe posters can be used for national regional directional or local_advertising the structure of the billboard is the same whether the message refers to national advertising or directional advertising local businesses represent percent of the annual revenues of the billboard industry nationwide typically national advertisers spend the greatest amounts of revenue on the east and west coasts principally in the larger cities the central united_states has the lowest percentage of national advertisers as compared to advertising by local businesses in the soai market area to percent of the advertising is local local directional advertisers are generally the most durable advertisers because the signs they use have to be in a certain location directing customers to a specific place of business the rate charged for the face of a specific sign is the same whether a national advertiser or local advertiser is the client the most important factor in outdoor advertising is location interstate highways and freeways are the most prized locations in outdoor advertising locations have value even if the structures are old and decrepit in some instances it may not be possible to replace old decrepit structures because of local_government regulations however such regulations may be beneficial to advertisers already established in the market traffic patterns are very important in the outdoor advertising industry the major roadway systems through the soai market area include interstate a north south interstate highway through lake county indiana interstate sec_80 sec_90 and east west interstate highways through cook county illinois and lake porter and laporte counties indiana u s highway an east west u s highway through lake porter and laporte counties indiana u s highway a north south u s highway through lake county indiana and u s highway an east west u s highway through northern indiana the interstate systems and many of the highways in the soai market area lead directly into the chicago area sales of outdoor advertising companies are generally sales of the assets of the business rather than sales of the stock persons in the industry believe that the small number of stock sales of outdoor advertising companies is due to the reluctance of buyers to take the risk of unknown liabilities from past operations of a corporation and to deal with the tax issues raised by buying the stock of a corporation and liquidating the corporation existing outdoor advertising plants are attractive acquisition candidates because of the small number of locations available for new_construction not all buyers of outdoor advertising companies in the last years however have previously been in the outdoor advertising industry approximately percent of soai's paints in were illuminated utilizing older gooseneck-style lighting soai's nonstandard inventory consisted predominantly of multipost structures made from creosote wood poles which were less desirable to national advertising than the more modern standardized uni-pole paint soai's paints were generally smaller in size than standard paints and offered an economical alternative to local advertisers soai's inventory of sign faces as of date was as follows state outdoor advertising inc inventory of sign faces date size of face number percent of total nonstandard size paints 6' x 16' panel sec_151 12' x 44' paint sec_85 10' x 43' paint sec_36 miscellaneous size paint sec_1 total nonstandard size paints standard size signs 14' x 48' paints 12' x 25' poster sec_183 total standard sign faces total sign faces includes 8' x 18' 8' x 20' 8' x 24' 10' x 24' 10' x 25' 10' x 30' 10' x 40' 10' x 44' 10' x 50' 12' x 42' 12' x 50' 15' x 50' and 15' x 75' sized signs soai paid its officers the amounts indicated below for the years indicated year decedent john patrick green dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number patrick green was not a member of the cidulka family after the date of his resignation decedent received no further benefits as an employee or shareholder of soai other than his pension benefits which had already accrued during the years and john cidulka was involved in nearly every aspect of soai including accounting sales construction collection of accounts leases site selection construction of signs and supervision of employees in the total number of employees of soai wa sec_25 after date no member of the cidulka family other than john cidulka was employed by soai except for lauren who was employed on a part-time basis in and for which she received dollar_figure and dollar_figure respectively in soai had a profit-sharing_plan the formula for contributions wa sec_5 percent of earned payroll john cidulka received only the pension benefits received by other employees but he did receive a company car and other related benefits the unaudited balance sheets of soai for its fiscal years through in summary show the following state outdoor advertising inc balance_sheet summary date through unaudited--compiled assets cash dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure-0- accounts_receivable big_number big_number big_number big_number big_number other -0- -0- big_number big_number big_number total current_assets big_number big_number big_number big_number big_number fixed assets at cost big_number big_number big_number big_number big_number less accum depreciation big_number big_number big_number big_number big_number net fixed assets big_number big_number big_number big_number big_number land big_number big_number big_number big_number big_number other assets big_number big_number big_number big_number big_number total assets big_number big_number big_number big_number big_number liabilities and equity bank overdraft -0- -0- -0- -0- big_number accounts_payable big_number big_number -0- -0- -0- notes payable -0- -0- big_number big_number big_number accruals other big_number big_number big_number big_number big_number total current liabilities big_number big_number big_number big_number big_number note payable bank -0- -0- big_number big_number -0- note payable manhattan life -0- -0- -0- big_number big_number total long-term liabilities -0- -0- big_number big_number big_number common_stock big_number big_number big_number big_number big_number retained earnings big_number big_number big_number big_number big_number less treasury_stock big_number big_number big_number big_number big_number total equity big_number big_number big_number big_number big_number total liabilities and stockholders' equity big_number big_number big_number big_number big_number set forth below is a comparative statement of income of soai for the years ending and as shown by its unaudited records amount amount sales net sales dollar_figure dollar_figure total direct costs big_number big_number gross margin big_number big_number total operating_expenses big_number big_number operating income loss big_number big_number other income big_number big_number net_income loss big_number big_number the recession resulted in the loss of population and jobs in the lake county area for the years and the unemployment rates were percent percent and dollar_figure percent respectively the lake county unemployment rate remained above percent until in the lake county unemployment rate was more than percent above the unemployment rate for the state of indiana per capita personal income increased in the lake county area every year except though it declined relative to the rest of the state lake county's population peaked at big_number in by the county had lost big_number persons or percent of its population by there was an additional shrinkage of big_number the population of lake county has represented a smaller percentage of the state's population every year since examples of the gross_income multipliers of asset purchases of companies engaged in the outdoor advertising business made on the dates indicated were as follows gross rental gross_rent date seller sale price income multiplier1 date piedmont unknown dollar_figure date atlanta outdoor dollar_figure dollar_figure dollar_figure date naegele outdoor big_number big_number dollar_figure date creative displays big_number big_number dollar_figure date peck sign big_number big_number dollar_figure date austin displays big_number big_number dollar_figure date creative displays big_number big_number dollar_figure date roberts outdoor big_number big_number dollar_figure date major media big_number big_number dollar_figure date palmer outdoor big_number big_number dollar_figure includes sign plant structures only negotiated on the basis of three times the aggregate billings for outdoor advertising space for the twelve months ending date plus one-half of the book_value as of date of piedmonts inventories--including autos trucks personal_property etc during the 20-year period from to there were at least sales of assets of outdoor advertising companies during the years through there were at least such sales in in in and in one of the sales was of a 49-percent interest of the remaining sales were for a gross_income multiplier multiplier of less than were at a multiplier of above and were in the range of to of the sales that were at a multiplier of less than one was pincite one pincite and two pincite the sale at a multiplier of involved only billboard faces the sale at a multiplier of dollar_figure was primarily of poster billboards the highest of the sales was at a multiplier of the prime interest rate the rate a bank charges to its best customers was between dollar_figure and percent from prior to date to date listed below are the yields as of date on the following types of securities type of security rate of return corporate bonds aaa corporate bonds a u s bonds--5 years u s bonds--10 year sec_15 dollar_figure dollar_figure a notice_of_deficiency was timely mailed to petitioner in docket no on date with respect to the estate_tax liability a notice_of_deficiency was timely mailed to petitioner in docket no on date with respect to the gift_tax liability of decedent for the year ended date respondent in her notice_of_deficiency in gift_tax stated with respect to the value of gifts made by decedent in as follows it is determined that on date the donor as co-trustee of the joseph cidulka revocable_trust transferred shares of state outdoor advertising inc with a fair_market_value of dollar_figure from a grantor_trust as consideration for this transfer the donor received a promissory note with a fair_market_value of dollar_figure therefore the total gifts of the donor are increased dollar_figure for the gift_tax year ended date opinion the major issue in this case is the value of the stock of soai on date for some years prior to decedent had from time to time given stock in soai to his son john cidulka and to john's then wife charlesa cidulka who had immediately transferred the shares to john so that as of the end of john cidulka held shares of stock of soai including shares given to him and charlesa cidulka in a revocable_trust set up by decedent to hold certain assets of his including stock in soai held shares at the end of and shares were listed in the names of each of john cidulka's children john joseph and lauren who were in their teens of the shares held by each child shares had been transferred by decedent in and shares in as of the beginning of date decedent owned through his trust approximately percent of the outstanding shares of soai consisting of shares and the remaining shares totaling were held by john cidulka and in the names of his two children the parties disagree as to whether the gifts made on date whereby the trust transferred shares to john cidulka shares to charlesa cidulka who immediately transferred them to her husband john and shares each to john joseph and lauren should be viewed as a separate transaction from the redemption by the corporation of the remaining shares held by the trust for decedent petitioner contends that the gifts were a separate transaction from the redemption so that the shares involved in each transaction should be valued as involving a minority interest respondent contends that the date gifts and redemption were in fact one transaction so that the value of the stock transferred on date should be valued as a majority interest in soai respondent also contends that the gifts of stock made in and to john cidulka and his two children were part of an overall continuing plan and therefore should also be valued as part of a majority interest in soai this record is clear that decedent discussed with his accountant and two lawyers a plan to dispose_of his interest in soai to his son john cidulka by gift in a manner which would avoid all gift_taxes and estate_taxes the underlying plan was that minority interests would be valued at book_value and therefore each gift made to each individual would be an amount that would be less than dollar_figure in and less than dollar_figure in prior years when that was the exclusion for gift_taxes it was the plan then that the redemption price would be the book_value of the shares remaining in the trust for decedent since that would constitute less than a majority interest while on this record the per-share book_value probably was less than the fair_market_value even on a minority interest basis we conclude from the facts in this case that the shares given by decedent to his son and his son's family on date and the redemption of the remaining shares held in trust for him was one transaction it was planned as one transaction although the record does not show the exact time on date that the gifts and the redemption occurred it does show that both occurred on the same day the plan was that both were to occur on the same day and the only reason that it was done as two separate transactions was to avoid gift_taxes on the facts in this record we conclude that in effect the shares of soai stock were given to john cidulka on date to the extent the value of the shares exceeds the fair_market_value of the note given by soai to decedent in purported redemption of his stock the purported gift to john cidulka's wife charlesa is clearly a gift to john for a number of years decedent had given shares to charlesa who had immediately transferred them to john our inference from this record is that the shares were given to charlesa to be passed on to john and were in fact a gift to john petitioner argues that respondent has not offered proof that there was an understanding between decedent and charlesa that her shares would be merely a pass-through of shares to john however from the fact of the number of times that this occurred we conclude that the inference is that there was such an understanding petitioner of course has offered no proof that there was not such an understanding and since respondent determined that the shares were gifts to john cidulka the burden is on petitioner to show to the contrary we also conclude from the record that the transfers of shares each to john cidulka's teenage children were not intended as gifts to them they did not acknowledge receipt of these shares on the records of soai and were not listed as shareholders by soai nor did they ever derive any benefit from ownership of these shares when the soai assets were sold they received none of the proceeds john cidulka's children were adults at the time of this trial but were not called as witnesses based on the evidence in this case we conclude that on date shares of soai stock which constituted a majority interest were effectively transferred to john cidulka and therefore we are valuing the transfer of a controlling_interest in soai to john cidulka on that date furthermore this court and the court_of_appeals for the seventh circuit have held that a hypothetical bifurcation of stock for the purpose of its valuation as a minority interest will not be recognized since it would be an easy method of implementing a tax-avoidance scheme 87_tc_349 see also 706_f2d_1424 7th cir for this further reason we considered a majority interest in the stock of soai to be the interest to be valued neither party questions the fact that a 52-percent interest which the shares represented is a controlling_interest under ohio law both parties recognize that where a gift of property is made the gift_tax is based on the fair_market_value of the property given which is the price at which the property would change hands between a willing buyer and a willing seller both having reasonable knowledge of relevant facts 411_us_546 where as here the property given is stock in a closely_held_corporation which is not listed on any exchange and of which there have been no sales it is difficult to determine fair_market_value very often fair_market_value can be determined by reference to sales of stock of publicly held comparable corporations however no witness in this case including each of petitioner's expert witnesses and each of respondent's expert witnesses knew of any sale of stock of any outdoor advertising company the experts offered by each party stated that generally where there was a sale of an outdoor advertising company the sale would be of the assets since the value of the company was primarily in its leases and billboards on those leases the experts offered by each of the parties stated that there might have been some sale of stock of an outdoor advertising company but they knew of none however they were aware of a number of sales of the assets of outdoor advertising companies they therefore turned to other methods of determining the value of the soai stock as we stated in 40_tc_100 remanded on other grounds 344_f2d_763 6th cir in situations where it is difficult to find sales of comparable companies consideration may be given to the value of the underlying assets the earnings dividends_paid and numerous other factors which would bear on a determination of value we recognized there as we do here that the opinion of experts is of assistance but that even though we weigh the testimony of experts in light of their qualifications as well as the other credible_evidence in the record we are not bound by the opinion of any expert witness and accept or reject expert testimony in the exercise of sound judgment 94_tc_193 here petitioner's experts gave great weight to the book_value of soai in arriving at the value of the stock transferred however the record is clear that book_value of an outdoor advertising company has very little relevance to the company's fair_market_value since it is the worth or market_value of the leases and billboards located thereon that creates the primary asset value of the company these properties may have been acquired many years prior to the valuation_date and been depreciated on the books even though an actual increase in value had occurred petitioner's experts attempt to back up their valuation of the stock at book_value of the assets by an income capitalization method certainly an appropriate income capitalization method of valuation would be probative evidence the income capitalization method was recognized by both petitioner's and respondent's experts to be properly based on the operating income of a company divided by an appropriate capitalization rate while there are some differences between the parties as to the capitalization rate the major difference is in a proper operating income the books of soai were not audited and it is difficult to ascertain a proper operating income from the records as kept the main adjustment made by petitioner's experts to petitioner's income as reported to obtain an amount they considered operating income was to add back to income part of the officer's salaries paid and deducted which they considered excessive based on this adjustment one of petitioner's experts arrived at an operating income for of dollar_figure which when divided by the capitalization rate used by that expert resulted in a value of the company on date of approximately its book_value based on a study of other companies one of respondent's experts concluded that operating_expenses would be approximately percent of revenues and therefore the operating_profit would be approximately percent of revenues or an amount for in excess of dollar_figure dividing this computed operating income by the capitalization rate respondent's expert used resulted in an amount of approximately dollar_figure as the worth of the company on date respondent's expert stated that depreciation should not properly be considered as an operating expense and that the rent paid_by soai was paid to members of the cidulka family and therefore was suspect respondent's expert concluded that officer's salaries were overstated and that there were other questionable items deducted as operating_expenses by soai in it is clear that petitioner's expert and respondent's expert each in effect made a judgment determination as to the operating income of soai we conclude that from this record an accurate operating income for cannot be determined respondent's expert took the position that since many sales of outdoor advertising businesses were negotiated on the basis of a multiplier of gross_income or net sales which he concluded in this case were the same the most appropriate method and best supported method of determining the value of the assets of soai would be to apply an appropriate multiplier to the gross_income of soai for the amount of net sales of soai as shown on its records for each year here involved is considered to be accurate by both parties after the value of the assets is obtained by multiplying gross_income or net sales by an appropriate multiplier certain adjustments are made for liabilities and certain other items to arrive at the total value of the stock petitioner's experts conceded that there were sales of assets made by a number of outdoor advertising companies throughout the years here in issue and that in some instances a multiplier of the gross_receipts or gross_income of the company for the year preceding the year of the sale was used to determine the value of the assets however petitioner contends that no accurate multiplier can be determined from this record petitioner recognized that one of respondent's experts mr ruppert had an extensive database of asset sales by outdoor advertising companies over a 20-year period which in many cases he had personally verified but contends that the companies in the database were not shown to be comparable to soai this record shows that in date soai sold all of its assets to whiteco for dollar_figure million this sale was at a multiplier of and after adjustments by respondent's expert to eliminate amounts not allocable to the billboards and leases owned by soai was at a multiplier of petitioner strenuously objects to any weight being given to the actual sale of the assets of soai contracted for in date and made in date since there had been changes made in some of the signs and actually some signs added between date and date however these changes and additions are reflected to an appreciable extent in revenues received in in soai's net sales were dollar_figure and in were dollar_figure while years in some instances might be considered too remote to have a real bearing on the valuation of the stock at the earlier date the multiplier used for the sale gives an indication of how the value of all the soai assets might be determined for a sale at fair_market_value at an earlier date this is particularly true where as here some asset sales of other companies are shown to have been made near the date valuation_date at a multiplier of around the multiplier at which soai's assets were sold in the record also contains one sale within a year of the soai asset sale at a multiplier slightly greater than the multiplier determined for the soai sale therefore in our view the sale by soai in date of all its assets has relevance in determining an appropriate multiplier to determine the fair_market_value of soai's assets on date petitioner attacked the data used by respondent's expert to obtain the net sales multipliers by referring to a book written by a recognized appraiser with respect to net sale multipliers however even if such an out-of-court statement could have value in any case the statement referred to by petitioner does not since it is unclear to which companies it would apply respondent's witness mr ruppert kept his database for use in advising business clients with respect to purchases and sales of the assets of outdoor advertising companies in our view mr ruppert's database is reasonably accurate and supports his opinion the parties argue extensively as to whether there had been any prior negotiations between decedent or john cidulka and whiteco before the offer that resulted in the sale of soai assets to whiteco for dollar_figure million in date was made in preparing his report respondent's expert mr ruppert interviewed an officer of whiteco who stated that there had been discussions between decedent and whiteco officials and also between john cidulka and whiteco officials with respect to a sale of the soai assets to whiteco on the basis of a multiplier of net sales higher than the multiplier at which the actual purchase was made however the official that reported this to mr ruppert was not called as a witness by either party petitioner offered the testimony of the accountant who had been assisting in keeping the records of soai for several years prior to and thereafter until the sale by soai of its assets this witness testified that he did not know of any negotiations for the sale of assets of soai prior to about the time of the sale however he did say that in late john cidulka asked him to prepare a valuation of the assets of soai and that he prepared what he considered a proper valuation of the assets based on their book_value which was in the vicinity of dollar_figure million and that when he showed it to john cidulka john cidulka told him to destroy the document we therefore do not consider this record to show what negotiations if any led up to the sale of soai's assets in date we might note however that if petitioner considered this fact important petitioner could have called a witness from whiteco to testify to the nature of the negotiations leading up to the sale based on this record we conclude that the best valuation we are able to make of the stock of soai at date is on the basis of the net sales multiplied by a proper multiplier and adjusted to the value of the stock by reducing this amount for liabilities and other necessary items there apparently is no dispute between the parties as to the method used by respondent's expert mr loe to determine the value of the stock from the asset value mr ruppert testified based on a number of sales he considered comparable to sales of petitioner's assets that a proper multiplier for the sales to arrive at the asset value at date was between and he therefore concluded that a proper multiplier wa sec_2 mr ruppert's records showed very few sales that resulted in multipliers below and numerous sales at multipliers of or above however based on the fact that the asset sale made by soai in date showed a multiplier of dollar_figure for sign plant structures and an overall multiplier of and in the same year of the soai sale a much larger company sold at a multiplier of and approximately a year later a smaller company sold at a multiplier of we conclude that petitioner's sale of assets in date was at the lower end of the multiplier of sales at that time for this reason we conclude that the lower end of mr ruppert's scale of to is an appropriate multiplier to be applied to the net sales of soai for to obtain the fair_market_value of the assets of soai on date we therefore hold that an asset sale of soai on date should be at a multiplier of applied to soai's net sales for the year the fair_market_value of the soai stock can be ascertained from this figure by making the adjustments made by respondent's witness mr loe the parties stipulated that the value of the soai stock transferred by decedent in and is the same as the value as of date subject_to any discount that the court might determine applicable for marketability or minority interest due to the smaller number of shares transferred there is not very much in the record with respect to an appropriate amount of either a marketability discount or minority interest discount respondent to some extent seems to contend that the and transfers were part of the same overall plan as the transfer however these transfers appear more to be a continuation of small gifts made by decedent to his family in prior years than part of the plan to give his son john the majority interest in soai in there is very little evidence in the record as to an appropriate amount for a marketability discount or a minority interest discount obviously if all of the assets were sold the minority shares would have the same per share value in the distribution of the receipts from the sale as the majority shares in fact mr ruppert testified in this regard a marketability discount generally recognizes the difficulty in disposing of stock in a closely_held_corporation and a minority interest discount is applied because of the lack of control of a corporation by a minority shareholder a minority shareholder could not control the selling of the assets of the company in order to obtain the value from his stock since sales of outdoor advertising companies are generally asset sales by such a business minority stock interests likely would be at a discount see 92_tc_312 both respondent's and petitioner's expert witnesses estimated a marketability discount if one were appropriate from to percent based on the testimony of both petitioner's and respondent's experts as well as the record as a whole we conclude that the minority interest given by decedent to his family in and should carry a discount of percent for marketability and minority interest combined finally the parties discussed whether for and decedent's gifts should be limited to one exclusion of dollar_figure each year as a gift to his son as we said in discussing the gifts it is clear on this record that the gifts of stock to charlesa cidulka were in fact gifts to her husband john cidulka and therefore would not be entitled to a separate exclusion the situation with respect to the stock given to john cidulka's two teenage children is the same in and as it was in except that for and they did acknowledge receipt of the stock on the stock register however they never received any benefits from the stock and did not receive their pro_rata distribution when the assets of the company were sold in other words the stock decedent gave to his two grandchildren was not treated by their father john cidulka as stock belonging to them they were not shown as stockholders for purposes of corporate_distributions based on this record we conclude that in and as in the gifts of stock to john cidulka's two children were in effect a gift to their father and certainly not in substance a gift to the children again we point out that at the time of the trial john joseph and laura were adults but were not called as witnesses in each of the years and decedent was entitled to only one gift_tax_exclusion the final issue in this case is whether petitioner is liable for the additions to tax for failure_to_file a gift_tax_return and for negligence in not reporting the gifts made to john cidulka in petitioner contends that there was reasonable_cause for decedent's failure_to_file a gift_tax_return in since his advisers including his accountant and attorneys had informed him that the gifts were not of sufficient value to require a return to be filed the only testimony with respect to the advice given to decedent as to his gift_tax liability is testimony of the soai accountant he testified that based on valuing the soai stock at book_value he concluded that the gifts in were not sufficient to require the filing of a return he stated that he had considered the redemption of decedent's stock not to be a gift to any extent to decedent's son john cidulka there is very little in the record about the nature of the discussions between decedent and his accountant and his attorney or attorneys with respect to the plan to transfer the soai stock to john cidulka without incurring any taxes there is no testimony in the record with respect to what decedent considered the value of the soai stock to be and since he had been for a good many years in the outdoor advertising business and knew the nature and types of sales of assets made in that business it certainly cannot be assumed without evidence that he was not personally aware that the value of the soai stock he transferred in was far in excess of an amount_of_the_gift tax exemptions to which he would be entitled and also aware that the note he received from soai in redemption of his stock was far less than the value of the stock neither of decedent's attorneys was called as a witness we certainly will not assume without proof that they advised decedent that gift_tax was based on book_value of stock viewing this record as a whole we conclude that petitioner has failed to show that decedent acted in good_faith and made a full disclosure of all facts with respect to the soai stock to his advisers unless advice is as a result of the full disclosure by a taxpayer of relevant facts it is not reasonable_cause for failure_to_file a return see 58_tc_1055 affd without published opinion 474_f2d_1345 5th cir because of the failure of petitioner to establish facts sufficient to show reasonable_cause for decedent's failure_to_file his gift_tax_return we sustain respondent's determination of the additions to gift_tax under sec_6651 likewise the evidence fails to show that decedent was unaware that the value of the gifts he made in was sufficient to require the payment of gift_tax if he did have knowledge that a gift_tax was due and did not file a return showing the tax due and the record does not show to the contrary the underpayment is due to negligence therefore we sustain respondent's additions to gift_tax under sec_6653 and for the year because of the issues disposed of by agreement of the parties as well as our holdings herein decisions will be entered under rule
